DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  the limitation “the jacket region” should be consistently recited to as “the outer jacket region” at lines 5 and 10.  Appropriate correction is required. Claims 4 and 10 contain the same defect. 
	Claim 1, the limitation “the lines” at lines 8-9 is objected to because the limitation should be referred to as “the line and the further line”. Claim 6 contains the same defect. 
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, the limitation “at the outside on the core flow channel” renders the claim indefinite because 1) the outside lacks antecedent basis relative to the claimed limitation where since the location does not appear to be “outside” of the 
	Regarding claim 3, the limitation “a seal” renders the claim indefinite because its unclear whether this is the same seal as in claim 2 or not. 
	Regarding claim 4, the limitation “to which fitting the further line is operatively connected… and which fitting delimits, with the line…” renders the claim indefinite because: its unclear whether “which fitting” refers to the fitting or not. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gallet US 2017/0204789.


    PNG
    media_image1.png
    558
    695
    media_image1.png
    Greyscale

Regarding claim 1, Gallet discloses a gas turbine engine for an aircraft, see title, having a core flow channel, the flow through which 16a flows in fig. 1 and that bounds the compressor blades 12a, b, wherein compressed air from the core flow channel can be conducted via a line 32 through a core region, labeled above, radially outward into an outer jacket region, labeled above, wherein the core region is arranged radially at the outside on the core flow channel, referring to figure 3, the region sits on top of the core channel casing 12c radially outward thereof, wherein the core region and the outer jacket region are separated from one another by a wall 39, and the line is led sealingly through the wall, wherein that part of the line which runs through the core region is completely surrounded by a further line, see elements 4 and 2 which completely surrounds the tube in the core region, and the line and the further line delimit a gap space which extends in an axial direction and in a circumferential direction of the line and the further lines, see the spaces through which R1 and R2 flow; where since the gap is formed in the same manner as that disclosed in the instant application, the gaps are said to be extending axially and circumferentially, and wherein the gap space is sealed off with respect to the core region and is connected to the jacket region, see para. [0090]. 
Regarding claim 2, for the purposes of claim 2, Gallet discloses the further line is interpreted as element 2 where the gap space being that through which R2 flows, wherein the gap space is sealed off with respect to the core region by means of a seal 5 which is arranged between an outer side of the line and an inner side of the further line, see fig. 3. 
Regarding claim 3, Gallet discloses the gap space is sealed off with respect to the core region by means of a seal 5 which acts between the inner side of the further line and is located between the wall and the casing and is therefore asserted to be acting between the inner side of the further line and the wall. 
Regarding claim 4, Gallet discloses the line is led through the wall by means of a fitting 3, the line goes through the wall via the further line 2 which is in turn held in place via fitting 3, the further line is operatively connected to the fitting, see fig. 3, the further line 2 is held in place via the fitting, so as to seal off the gap space with respect to the core region, the fitting prevents backflow of air outward of the tube 2 back into the core region, and the fitting delimits with the line a further gap space 3a via which the gap space is connected to the outer jacket region, the gap space is in part delimited by the space occupied by the line 32. 
Regarding claim 6, Gallet disclose the lines are designed as pipes. See figure 3, the elements are concentric pipes. 
the opening through which tube 32 fits through.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gallet in view of Ruston US 2010/0043540.
Regarding claim 5, Gallet discloses all elements except for expressly stating the wall is of fireproof design. 
Ruston teaches the zone in which Gallet is bleeding air is an area in which fireproofing is considered desirable. See para. [0005]. The goal of establishing fire zones is to limit the spread of a fire through the nacelle structure. Id. 
It would have been obvious to an ordinary skilled worker to provide a fireproof designed wall as a fireproof zone taught by Ruston, in the apparatus of Gallet, in order to prevent fire from spreading throughout the engine nacelle. Id. 

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gallet in view of Nithsdale US 2017/0356339.
Regarding claim 7, Gallet discloses all elements except that the line has, in the core region, a flexible bellows which is engaged around by the further line and arranged within the gap space. Gallet discloses three concentric inflexible tubes.
Nithsdale teaches the use of bellows 37 in bleed ducts to accommodate relative movement between the first and second casings 25, 27. See para. [0041].
It would have been obvious to an ordinary skilled worker to provide the line of Gallet with a bellows as taught by Nithsdale in order to provide a means to accommodate relative between the inner and outer casings of Gallet. Id. 
Regarding claim 8, Gallet also does not disclose that the further line has a flexible bellows in the core region. 
See para. [0041]. 
It would have been obvious to provide the outer tubes of Gallet with a bellows as taught by Nithsdale, in order to provide a means to accommodate relative movement between the casings. Id. The Examiner notes that since Gallet shows a concentric tube assembly, all the tubes must include a bellows to allow for the flexible accommodation, otherwise a rigid tube would prevent relative movement.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gallet in view of Moeckel et al. US 2017/0268520.
Regarding claim 10, Gallet discloses all elements but does not expressly discuss a detection unit for detecting temperature or pressure in the jacket region.
Moeckel teaches the use of pressure sensors 88 are fluidly coupled in the bleed duct to monitor the performance of the compressor. See para. [0017].
It would have been obvious to an ordinary skilled worker to provide a pressure sensor, i.e. a detection unit by means of which a pressure in the outer jacket region is determinable, in the jacket region of Gallet, as taught by Moeckel, in order to provide a means to monitor the bleed air and compressor performance. Id. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD LUTHER SUNG whose telephone number is (571)270-3765.  The examiner can normally be reached on 9-5 PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD L SUNG/Primary Examiner, Art Unit 3741